Exhibit 10.01

 

MSC INDUSTRIAL DIRECT CO., INC.

 

AMENDED AND RESTATED ASSOCIATE STOCK PURCHASE PLAN

 

(As amended and restated effective November 1, 2008)

 

The following are the provisions of the Amended and Restated MSC Industrial
Direct Co., Inc. Associate Stock Purchase Plan (the “Plan”).

 

1.              Purpose.

 

The purpose of the Plan is to provide Associates of MSC Industrial Direct
Co., Inc. (the “Company”) and its Subsidiaries with an opportunity to purchase
shares of the Company’s Class A Common Stock.  The Plan is intended to qualify
as an “employee stock purchase plan” under Section 423 of the Code.  The
provisions of the Plan will be construed so as to extend and limit participation
consistent with the requirements of the Code.

 

2.              Definitions.

 

(a)          “Associate” shall mean any person, including an officer, who is
customarily employed by the Company or one of its Designated  Subsidiaries, for
at least twenty (20) hours per week and more than five (5) months in a calendar
year.

 

(b)         “Board” shall mean the Board of Directors of the Company.

 

(c)          “Class A Common Stock” shall mean the Class A Common Stock, $.001
par value, of the Company.

 

(d)         “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)          “Compensation” shall mean all regular straight time gross earnings
and commissions, and shall include payments for overtime, shift premium,
incentive compensation, incentive payments, bonuses and other compensation.

 

(f)            “Continuous Status as an Associate” shall mean the absence of any
interruption or termination of service as an Associate.  Continuous Status as an
Associate shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company or a Subsidiary, provided that such leave is
for a period of not more than 90 days or re-employment upon the expiration of
such leave is guaranteed by contract or statute.

 

(g)         “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.

 

November 20, 2008

 

--------------------------------------------------------------------------------


 

(h)         “Designated Subsidiaries” shall mean the Subsidiaries which have
been designated by the Board in its sole discretion as eligible to participate
in the Plan.

 

(i)             “Exercise Date” shall mean the last business day of each
Offering Period of the Plan.

 

(j)             “Fair Market Value” shall mean as of any date (i) the closing
sale price of the Class A Common Stock on the New York Stock Exchange on such
date or, if such day is not a business day, as of the immediately preceding
business day, (ii) if there is no sale of the Class A Common Stock on such
Exchange on such business day, the average of the bid and asked prices on such
Exchange at the close of the market on such business day, and (iii) if the
Class A Common Stock is no longer traded on such Exchange, as determined by the
Board in its reasonable discretion.

 

(k)          “Offering Date” shall mean the first day of each Offering Period of
the Plan.

 

(l)             “Offering Period” shall mean a period of three (3) months
commencing on the following dates of each year except as otherwise determined by
the Company:

 

(i)                                     November 1,

 

(ii)                                  February 1,

 

(iii)                               May 1, and

 

(iv)                              August 1.

 

(m)       “Purchase Price” shall mean 90% of the Fair Market Value of the
Class A Common Stock on the Exercise Date, unless otherwise determined by the
Board in its discretion.  Subject to Section 19 hereof, the Board may from time
to time, in its discretion and without shareholder approval, change the method
for calculating the Purchase Price, provided that the Purchase Price may not be
less than the lesser of (a) 85% of the Fair Market Value of the Company’s
Class A Common Stock on the Offering Date and (b) 85% of the Fair Market Value
on the Exercise Date.

 

(n)         “Subsidiary” shall mean a corporation, domestic or foreign, of which
not less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

3.              Eligibility.

 

(a)          All Associates are eligible to participate in such Offering Period
under the Plan commencing on the first day of the month following the completion
of both the month in which he or she was hired and the next full calendar month,
subject to the requirements of Section 5 and the limitations imposed by
Section 423(b) of the Code.

 

(b)         An Associate shall not be granted an option under the Plan, if:

 

2

--------------------------------------------------------------------------------


 

(i)                                     immediately after the grant, the
Associate (or any other person whose stock would be attributed to such Associate
pursuant to Section 424(d) of the Code) would own shares and/or hold outstanding
options to purchase shares possessing five percent (5%) or more of the total
combined voting power or value of all classes of shares of the Company; or

 

(ii)                                  the rate of withholding under such option
would permit the Associate’s rights to purchase shares under all “employee stock
purchase plans” (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue (i.e., become exercisable) at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) of Fair Market Value of such shares
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.

 

4.              Offering Periods.

 

(a)          The Plan shall be implemented by consecutive Offering Periods with
a new Offering Period to begin on or about November 1, February 1, May 1 and
August 1 of each year (or at such other time or times as may be determined by
the Board).  The first Offering Period shall begin on November 1, 1998.

 

(b)         The Board will have the power to change the duration and/or the
frequency of an Offering Period with respect to any future offerings without
shareholder approval if such change is announced at least fifteen (15) days
prior to the scheduled beginning of the first Offering Period to be affected.

 

5.              Participation.

 

(a)          An eligible Associate may become a participant in the Plan by
completing a subscription agreement provided by the Company, designating a
percentage, between one percent (1%) and fifteen percent (15%) of such
Associate’s Compensation, to be withheld as a payroll deduction and paid as his
or her Contribution to the Plan, and submitting the subscription agreement to
the Company’s human resources department, or such other person or group as
designated by the Company, prior to the applicable Offering Date.  Once
enrolled, the Associate shall remain enrolled in each subsequent Offering Period
of the Plan at the designated payroll deduction unless the Associate withdraws
from an Offering Period by providing the Company with a written notice of
withdrawal in accordance with Section 10 or files a new subscription agreement
prior to the applicable Offering Date changing the Associate’s designated
payroll deduction.

 

(b)         Payroll deductions begin on the first payroll date during the
applicable Offering Period and end on the last payroll date on or prior to the
Exercise Date of the Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the participant as provided in
Section 10.

 

3

--------------------------------------------------------------------------------


 

6.              Method of Payment of Contributions.

 

(a)          Payroll deductions shall be made on each payroll date during the
Offering Period in an amount between one percent (1%) and fifteen percent (15%)
(in whole number increments) of a participant’s Compensation on each such
payroll date.

 

(b)         All payroll deductions made by a participant will be credited to his
or her account under the Plan.

 

(c)          A participant may not make any additional payments into the
account.

 

(d)         A participant may discontinue his or her participation in the Plan
as provided in Section 10, or may change the rate of his or her payroll
deduction during an Offering Period by completing and filing with the Company a
new authorization for payroll deduction, provided that the Board may, in its
discretion, impose reasonable and uniform restrictions on a participant’s
ability to change the rate of payroll deductions.  The change in rate shall be
effective no later than fifteen (15) days following the Company’s receipt of the
new authorization.  A participant may decrease or increase the amount of his or
her payroll deductions as of the beginning of an Offering Period by completing
and filing with the Company, at least fifteen (15) days prior to the beginning
of such Offering Period, a new payroll deduction authorization.

 

(e)          Notwithstanding the foregoing, to the extent necessary, but only to
such extent, to comply with Section 423(b)(8) of the Code and
Section 3(b) herein, a participant’s payroll deductions may be automatically
decreased to zero percent (0%) at any time during any Offering Period.  Payroll
deductions shall commence at the rate provided in such participant’s
subscription agreement at the beginning of the next succeeding Offering Period,
unless terminated by the participant as provided in Section 10.

 

7.              Grant of Option.

 

(a)          An eligible Associate participating in an Offering Period may
purchase shares of the Company’s Class A Common Stock on the Exercise Date with
the Contributions accumulated on or prior to such Exercise Date.

 

(b)         The number of whole and fractional shares to be purchased on the
Exercise Date shall be determined by dividing the Purchase Price into the
Contributions accumulated in the participant’s account as of the Exercise Date.

 

(c)          The maximum number of shares of the Class A Common Stock which may
be purchased during each Offering Period by a participant shall not exceed 5,000
shares, and the purchase is subject to the limitations set forth in Sections
3(b) and 12.

 

8.              Exercise of Option.

 

(a)          Unless a participant withdraws from the Plan as provided in
Section 10, the Associate’s option for the purchase of shares will be exercised
automatically on the Exercise Date of each Offering Period.

 

4

--------------------------------------------------------------------------------


 

(b)         The maximum number of whole and fractional shares will be determined
based on the Purchase Price and the accumulated Contributions in the
participant’s account.

 

(c)          The shares purchased will be issued to the participant as promptly
as practicable after the Exercise Date.

 

(d)         The option to purchase shares hereunder is exercisable only by the
participant.

 

(e)          Notwithstanding anything in the Plan to the contrary, any shares
acquired by a participant hereunder after the first Offering Date subsequent to
January 6, 2004 may not be assigned, transferred, pledged or otherwise disposed
of in any way by the participant for a period of forty-five (45) days (or such
other longer or shorter time period (including 0 days) as may be established by
the Board in its sole discretion) following the date on which the participant
acquired such shares as a result of the exercise of such participant’s option.

 

9.              Delivery.

 

As promptly as practicable after the Exercise Date of each Offering Period, the
Company shall arrange the delivery of shares to each participant by means of
direct deposit into the participant’s brokerage account.

 

10.       Voluntary Withdrawal; Termination of Employment.

 

(a)          A participant may withdraw all, but not less than all, of the
payroll deductions credited to his or her account and not yet used to exercise
his or her option under the Plan at any time prior to an Exercise Date by giving
written notice to the Company on a form provided for such purpose.  If the
participant withdraws from an Offering Period, all of the participant’s payroll
deductions credited to his or her account will be paid to the participant as
promptly as practicable after receipt of the notice of withdrawal, his or her
option for such Offering Period will be automatically canceled, and no further
payroll deductions for the purchase of shares will be made during such Offering
Period or subsequent Offering Periods, except pursuant to a new subscription
agreement filed in accordance with Section 5 hereof.

 

(b)         Upon termination of the participant’s Continuous Status as an
Associate prior to an Exercise Date of an Offering Period for any reason,
including retirement or death, the payroll deductions accumulated in his or her
account will be returned to him or her as promptly as practicable after such
termination or, in the case of death, to the person or persons entitled thereto
under Section 14, his or her option will be automatically canceled and he or she
will be deemed to have elected to withdraw from the Plan.

 

(c)          A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan that may hereafter be adopted by the Company;
provided, that the Board may, in its discretion and subject to compliance with
Section 423 of the Code (or any successor rule or provision or any applicable
law or regulation), impose reasonable and uniform restrictions on a
participant’s ability to participate in succeeding Offering Periods.

 

5

--------------------------------------------------------------------------------


 

11.       Interest.

 

No interest shall accrue on the Contributions of a participant in the Plan.

 

12.       Stock.

 

(a)          The maximum number of shares of the Company’s Class A Common Stock
made available for sale under the Plan is 1,150,000 and is subject to adjustment
upon changes in the capitalization of the Company.

 

(b)         If the total number of shares subject to options granted exceeds the
number of shares available under the Plan, the Company will make a pro rata
allocation of the shares remaining available for option grant in a practical and
equitable manner.  A written notice will be distributed to each Associate
stating the reduction of the number of shares due to the adjustment and the
corresponding reduction in the Contribution.

 

(c)          The participant will have no interest or voting right in shares
covered by his or her option until such option has been exercised.

 

(d)         Shares to be delivered to a participant under the Plan will be
registered in the name of the participant.

 

13.       Administration.

 

The Board, or a committee appointed by the Board, will:

 

(a)          Supervise and administer the Plan and will have full power to
adopt, amend and rescind any rules deemed desirable and appropriate and
consistent for the administration of the Plan.

 

(b)         Construe and interpret the Plan in its sole and absolute discretion,
and make all other determinations necessary or advisable for the administration
of the Plan.

 

14.       Designation of Beneficiary.

 

(a)          A participant may file a written designation of a beneficiary who
is to receive cash, if any, from the participant’s account under the Plan in the
event of such participant’s death.

 

(b)         Designation of a beneficiary may be changed by the participant at
any time by written notice.

 

(c)          In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company will deliver the cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), then the
Company, in its discretion, may deliver the cash to the spouse or to any one or
more dependents or relatives of the participant.

 

6

--------------------------------------------------------------------------------


 

15.       Transferability.

 

a)   Neither Contributions credited to a participant’s account nor any rights
with regard to an option to purchase shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (except as provided in
Section 14).

 

b)   Any such attempt at assignment, transfer, pledge or other disposition shall
be without effect, except that the Company may treat such act as an election to
withdraw funds in accordance with Section 10.

 

16.       Use of Funds.

 

All Contributions received or held by the Company under the Plan may be used by
the Company for any corporate purpose, and the Company shall not be obligated to
segregate such Contributions.

 

17.       Reports.

 

An individual Account Statement will be given to participating Associates
promptly following each Exercise Date. The Account Statement will report:

 

(a)          amount of Contributions,

 

(b)         per share Purchase Price,

 

(c)          number of shares purchased, and

 

(d)         remaining cash balance (if any).

 

18.       Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a)          In the event that a dividend shall be declared upon the Class A
Common Stock payable in shares of Class A Common Stock, the number of shares of
Class A Common Stock then subject to any option and the number of shares of
Class A Common Stock which may be purchased upon the exercise of options granted
under the Plan but not yet covered by an option shall be adjusted by adding to
each share the number of shares which would be distributed thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend.  In the event that the outstanding
shares of Class A Common Stock shall be changed into or exchanged for a
different number or kind of share of stock or other securities of the Company or
of another corporation, whether through reorganization, recapitalization, stock
split-up, combination of shares, sale of assets, merger or consolidation in
which the Company is the surviving corporation, then, there shall be substituted
for each share of Class A Common Stock then subject to any option and for each
share of Class A Common Stock which may be purchased upon the exercise of
options granted under the Plan but not yet covered by an option, the number and
kind of shares of stock or other securities into which each outstanding share of
Class A Common Stock shall be so changed or for which each such share shall be
exchanged.

 

7

--------------------------------------------------------------------------------


 

(b)         In the event that there shall be any change, other than as specified
in the first paragraph of Section 18(a) hereof, in the number or kind of
outstanding shares of Class A Common Stock, or of any stock or other securities
into which the Class A Common Stock shall have been changed, or for which it
shall have been exchanged, then, if the Board shall, in it sole discretion,
determine that such change equitably requires an adjustment in the number or
kind of shares then subject to any option and the number or kind of shares
available for issuance in accordance with the provisions of the Plan but not yet
covered by an option, such adjustment shall be made by the Board and shall be
effective and binding for all purposes of the Plan and of each option.

 

(c)          In the case of any substitution or adjustment in accordance with
the provisions of this Section 18, the option price in each option for each
share covered thereby prior to such substitution or adjustment shall be the
option price for all shares of stock or other securities which shall have been
substituted for such share or to which such share shall have been adjusted in
accordance with the provisions of this Section 18.

 

(d)         No adjustment or substitution provided for this Section 18 shall
require the Company to issue a fractional share under any option.

 

(e)          In the event of dissolution or liquidation of the Company, or a
merger, reorganization or consolidation in which the Company is not the
surviving corporation, the Board, in its discretion, may accelerate the exercise
of each option and/or terminate the same within a reasonable time thereafter.

 

19.       Amendment or Termination.

 

The Board may at any time terminate or amend the Plan in whole or part.  Except
as provided in Section 18 or as necessary to comply with applicable law, stock
exchange rules or accounting rules, no such termination may affect options to
purchase shares previously granted, nor may an amendment make any change in any
option which has been granted which adversely affects the rights of any
participant.  In addition, to the extent necessary to comply with Section 423 of
the Code (or any successor rule or provision or any applicable law or
regulation), the Company shall obtain shareholder approval in such manner as
required.

 

20.                               Notices.  All notices or other communications
by a participant to the Company under or in connection with the Plan shall be
deemed to have been duly given when received in the form specified by the
Company at the location, or by the person, designated by the Company for the
receipt thereof.

 

21.       Conditions Upon Issuance of Shares.

 

(a)          Shares shall not be issued with respect to an option to purchase,
unless the exercise of such option and the issuance and delivery of such shares
pursuant thereto shall comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed.

 

8

--------------------------------------------------------------------------------


 

(b)         As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

 

(c)          Each participant agrees, by entering the Plan, to promptly give the
Company notice of any disposition of shares purchased under the Plan where such
disposition occurs within two (2) years after the date of grant of the option
pursuant to which such shares were purchased.

 

22.       Term of Plan; Effective Date.

 

The Plan shall continue in effect for a term of ten (10) years from November 1,
2008, unless sooner terminated under Section 19.  Continuance of the Plan shall
be subject to approval by the shareholders of the Company no later than
October 16, 2009.  Such shareholder approval shall be obtained in the manner
required under the New York Business Corporation Law.

 

23.       No Rights to Continued Employment.

 

Neither this plan, nor the grant of any option hereunder, shall confer any right
on any Associate or restrict the right of the Company or any Subsidiary to
terminate such Associate’s employment or service to the Company or such
Subsidiary.

 

24.       Responsibility.

 

Neither the Company, the Board, any Subsidiary, nor any director, officer or
employee of the Company or any Subsidiary shall be liable to any Associate under
the Plan for any mistake of judgment or omission or wrongful act unless
resulting from willful misconduct or intentional misfeasance.

 

25.       Governing Law.

 

The validity, construction and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the internal laws of
the State of New York and any applicable United States federal laws.

 

9

--------------------------------------------------------------------------------